        Case 1:16-cv-00322-ER Document 44 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAYHEEM LILLY,

                            Plaintiff,

                            v.                                                     ORDER

THE CITY OF NEW YORK; NYPD DETECTIVE                                          16 Civ. 322 (ER)
MALCOLM FREEMAN, Shield No. 7049; NYPD
POLICE OFFICER SOUL KIM, Shield No. 10804;
NYPD OFFICER ANDREW HONG; NYPD
POLICE SERGEANT DONALD CAMBRIDGE;
NYPD DETECTIVE JORGE TAJEDA; NYPD
DETECTIVE FRANK BATISTA; NYPD
SERGEANT KEVIN WHETSTONE; JOHN DOE
SERGEANT; JOHN DOES; and RICHARD ROES,

                            Defendants.


Ramos, D.J.:

         On January 14, 2016, Kaheem Lilly brought this action, pursuant to 42 U.S.C. §

1983, against the City of New York and others (“Defendants”) for false arrest and related

claims. Doc. 1. On October 26, 2016, Defendants made an offer of judgment pursuant to

Rule 68 of the Federal Rules of Civil Procedure for $10,001, plus reasonable attorney’s

fees, expenses, and costs incurred up to the date of the offer. Doc. 36 at 2. The following

day, Plaintiff accepted. Id. However, the parties were unable to agree on reasonable

attorney’s fees and costs. Id. On August 15, 2017, the Court issued a decision awarding

Plaintiff’s attorney, Jeffrey A. Rothman, $28,128.99 in attorney’s fees and costs (“August

15 Order”). 1 Doc. 36. The attorney’s fees awarded to Mr. Rothman included $7,290 in



1
 The Court assumes the parties’ familiarity with the facts, procedural history, and holdings in its August 15
Order.
         Case 1:16-cv-00322-ER Document 44 Filed 04/06/21 Page 2 of 2




fees on fees, meaning fees for the time spent preparing his post-offer motion for fees. Id.

at 14-16.

         On August 14, 2019, the Second Circuit reversed and vacated the portion of the

August 15 Order awarding fees on fees. Doc. 41. In particular, the Second Circuit held

that

         when a settlement cuts off a plaintiff’s entitlement to attorney’s fees on a
         specific date, a district court may not award a party attorney’s fees for
         work incurred after that cut-off date. This includes fees for work
         performed preparing a fee application submitted to the district court in the
         event the parties are unable to agree on the attorney’s fees to be awarded
         despite a good faith effort to negotiate.

Id. at 25. The Second Circuit’s mandate issued on November 18, 2019. Doc. 42.

         Accordingly, for the reasons set forth in the August 15 Order and above, Mr.

Rothman is awarded $20,838.99 in attorney’s fees and costs. The Clerk is respectfully

directed to enter judgment and close the case.

       SO ORDERED.

Dated:      April 6, 2021
            New York, New York

                                                              _______________________
                                                                Edgardo Ramos, U.S.D.J.




                                              2
